DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 17 is objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 17, the phrase “with location information or processed location information” should be changed to “with the location information or the processed location information.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 3, 5-6, 12, 14, 23, and 25-26 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claims 1, 12, and 23, the phrase a “sensing device” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “device” is a generic place holder that is coupled with the functional language where the claim recites “locate.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, a “sensing device” may comprise an ultrasound, accelerometer, or additional components including, but not limited to, a processor, a memory, an indicator (e.g., an LED indicator), a location detector, etc.” ([0019] “Each SLAM may be enabled with ultrasound technology and optionally, 9-axis accelerometers”; [0023] “In some examples, the SLAM 306 may include a multi-axis accelerometer to assist in location”; [0047] “In other examples, the sensing device may include additional components including, but not limited to, a processor, a memory, an indicator (e.g., an LED indicator), a location detector, etc.”; [0050] “Each sensing device may include at least an ultrasound transceiver.”).
Regarding Claims 3, 14, and 23, the phrase a “tracking system” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “system” is a generic place holder that is coupled with the functional language where the claims recite “to track” in Claim 1, “tracking in real time” in Claim 14, and “track real time” in Claim 23. Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, a “tracking system” can be an optical tracking system. ([0012]).
Regarding Claims 5 and 25, the phrase “a visualization system” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “system” is a generic place holder that is coupled with the functional language where the claims recite “receive.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, a “visualization system” may “include a wall-mount display, a desktop display, or an augmented reality (AR) display.” ([0050]).
Regarding Claim 6, the phrase “a surgical system” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “system” is a generic place holder that is coupled with the functional language where the claims recite “receive.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application “The method may also include informing a robotic surgical system with location information or processed location information.” ([0053]). Therefore, “a surgical system” is interpreted as “a robotic surgical system” that receives location information.
Regarding Claim 26, the phrase “a deployment system” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “system” is a generic place holder that is coupled with the functional language where the claims recite “receive.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
The Specification of the instant Application restates a similar functional language as being used in the claim,” ([0055]), and does not provide sufficient structure for a deployment system.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 26, the original Specification fails to disclose the structure of a “deployment system.” Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement. (see also claim interpretation regarding a “deployment system” under section 112(f) above).

Claims 3-7, 14-18, 21, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, it is unclear whether the phrase “location information” (line 6) refers to “real time locations” as previously set forth in the claim, or refers to the “location information” as recited in the parent claim, Claim 1, or other values. For the purpose of advancing the prosecution, Examiner will assume that the phrase “location information” may refer to any information related to a location/position in the system.
Regarding Claim 6, it is unclear whether “a robotic surgical system” (line 4) refers to a same “surgical system” as recited in line 2 or other systems. For the purpose of advancing the prosecution, Examiner will assume that “a robotic surgical system” can be the same “surgical system” as recited in line 2 and is capable of receiving information.
Regarding Claim 26, it is unclear what the Applicant deems as a “deployment system.” For the purpose of advancing the prosecution, Examiner will assume that a “deployment system” may refer to any part of the system that can utilize the information related to a location/position such as a robotic arm.
Regarding Claim 14, it is unclear whether the phrase “location information” (line 4) refers to the same “location information” as recited in the parent claim, Claim 12, or other values. For the purpose of advancing the prosecution, Examiner will assume that the phrase “location information” may refer to any information related to a location/position in the system.
Regarding Claim 21, there is no antecedent basis for “tracking the real time locations of the one or more sensing devices.”
Regarding Claim 24, there is no antecedent basis for the phrase “the visualization.” For the purpose of advancing the prosecution, Examiner will assume that the phrase “the visualization” may refer to any types of visualization that can be used in the system.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10-15, 18-19, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amiot (US 20080021310 A1).
Regarding Claim 1, Amiot discloses a medical sensing system (Abstract, “a position sensing system for tracking a bone in a reference coordinate system, the device comprising a fabric removably and non-invasively attachable to a bone and having a plurality of reference markers distributed thereon, the reference markers being one of passive and active devices recognized by the position sensing system and positioned and oriented in the reference coordinate system with respect to a fixed reference”) comprising: 
one or more sensing devices (Fig. 1, #14 base unit, and #16 reference markers; [0030] “integrated ultrasound device within each base unit 14”; ), each sensing device configured to: 
be affixed on a patient's skin near a procedure site ([0007] “attaching in a non-invasive manner at least three base units to a skin surface covering the bone”); 
locate itself with respect to one or more features of internal anatomy of the patient, wherein the internal anatomy comprises at least skeletal anatomy or soft tissue anatomy ([0007] “measuring a distance between each of the base units and the bone”; [0008] “The ultrasound can be integrated inside the base units … to determine the distance from the skin surface to the bone” in which the built-in ultrasound sensors determine a distance between the base units and the targeted anatomical structures/bones that can be interpreted as self-locating the base units relative to the internal anatomy); and 
provide location information with respect to the internal anatomy of the patient for correlation of the internal anatomy with a coordinate space of an operation room ([0007] “registering position and orientation readings of the reference markers with respect to a fixed reference in the reference coordinate system; and determining the position and orientation of the bone using the position and orientation of the reference markers and the distance between the base units and the bone”).

Regarding Claim 2, Amiot further discloses wherein each sensing device is configured to utilize a non-invasive probing energy that reflects from the one or more features of the internal anatomy and is then detected by the sensing device ([0007] “measuring a distance between each of the base units and the bone”; [0008] “The ultrasound can be integrated inside the base units … to determine the distance from the skin surface to the bone”; here, the use of ultrasound can be considered as a non-invasive probing energy that measures the distance to the bone).
Regarding Claim 3, Amiot further discloses a computing device configured to: 
employ a tracking system to track real time locations of the one or more sensing devices through one or more of wired or wireless communication with the one or more sensing devices or visual tracking receive location information from the tracking system; and process the received sensing device location information in combination with the internal anatomy to generate a correlation between locations of the operating room coordinate space and the internal anatomy coordinate space.  ([0002] “The present invention relates to the field of computer-assisted medical procedures, and more specifically, to bone tracking and positioning in computer-assisted surgery (CAS) systems”; [0043] “groups of discrete components communicating with each other via distinct data signal connections” that can be interpreted as wired or wireless connections; [0009] “there is provided a method for tracking a bone in a reference coordinate system, the method comprising: removably attaching in a non-invasive manner a piece of fabric around a bone, the fabric having a plurality of reference markers distributed thereon; registering position and orientation readings of the reference markers with respect to a fixed reference in the reference coordinate system; and determining a position and orientation of the bone using the readings”; [0030] “In the case of the integrated ultrasound device within each base unit 14, it becomes possible to measure in real-time variations in distance between the base units 14 and the bone 10 during the surgery.”; [0010] “The reference markers can be optical, Radio Frequency (RF), (electro)magnetic, ultrasound, or any other known type of passive or active reference markers used in computer assisted surgeries.”; [0040]-[0042], “A processor and a position sensing system are coupled to a fabric removably and non-invasively attachable to a bone and having a plurality of reference markers distributed thereon, and a fixed reference positioned in the reference coordinate system and used to identify a position and orientation of the reference markers in the reference coordinate system”; [0013] “each of the base units having a reference marker attached thereto, the reference markers being one of passive and active devices recognized by the position sensing system”; [0028] “These reference markers 16 may be active or passive, optical, RF, (electro-)magnetic, or other. In FIG. 1, optical reflective reference markers are illustrated.”).
Regarding Claim 4, Amiot further discloses wherein the computing device is further configured to: utilize the location information with respect to the internal anatomy of the patient to correlate a position of the one or more sensing devices with a medical scan ([0028] “These reference markers 16 may be active or passive, optical, RF, (electro-)magnetic, or other. In FIG. 1, optical reflective reference markers are illustrated. These three points define the pelvic coordinate system. The position sensing system used with the CAS system will register the position and orientation in space of the pelvic bone with respect to either pre-operative images of the patient, such as CT-scans, fluoroscopy, x-rays, etc, or with respect to any type of intra-operative reconstruction of the bones illustrated on an interactive display device.”).
Regarding Claim 7, Amiot further discloses wherein the visualization system includes a wall- mount display, a desktop display, or an augmented reality (AR) display ([0042] “The results may be displayed on a screen or monitor to be visualized by a user or operator.”; Figs. 7-8 show a desktop computer with a display).
Regarding Claim 8, Amiot further discloses wherein each sensing device includes at least an ultrasound transceiver ([0008] wherein “The ultrasound can be integrated inside the base units”; Fig. 1 further shows base units with attached markers).
Regarding Claim 10, Amiot further discloses wherein each sensing device is configured with one or more location sensing channels ([0028]-[0029] wherein location sensing channels may include “active or passive, optical, RF, (electro-)magnetic, or other” and “the distance of each base unit 14 on the out-skin 12 to the bone 10 is measured using an ultrasound probe that is applied to each base unit 14”).
Regarding Claim 11, Amiot further discloses wherein the one or more sensing devices are arranged as a matrix on a sheet to be affixed on the patient's skin about the procedure site ([0026], “The base units 14 … can be provided on a piece of fabric that is worn by the patient during the surgery. For example, a pair of snug-fitting shorts or underwear (undergarment) having the base units 14 attached thereto are worn by the patient”).
Regarding Claim 12, Amiot discloses a method for medical sensing (Abstract, [0007] “there is provided a method for determining a position and orientation of a bone in space, the method comprising: removably attaching in a non-invasive manner at least three base units to a skin surface covering the bone, each of the base units having a reference marker attached thereto”), the method comprising: 
Affixing one or more sensing devices on a patient's skin near a procedure site (Fig. 1, #14 base unit, and #16 reference markers; [0030] “integrated ultrasound device within each base unit 14”; [0007] “attaching in a non-invasive manner at least three base units to a skin surface covering the bone”), each sensing device configured to: 
Each sensing device locates itself with respect to one or more features of internal anatomy of the patient, wherein the internal anatomy comprises at least skeletal anatomy or soft tissue anatomy ([0007] “measuring a distance between each of the base units and the bone”; [0008] “The ultrasound can be integrated inside the base units … to determine the distance from the skin surface to the bone”); and 
receiving location information, from one or more sensing devices, with respect to the internal anatomy of the patient for correlation of the internal anatomy location with a coordinate space of an operation room ([0007] “registering position and orientation readings of the reference markers with respect to a fixed reference in the reference coordinate system; and determining the position and orientation of the bone using the position and orientation of the reference markers and the distance between the base units and the bone”).
Regarding Claims 13-14, the claims are rejected with similar citations/reasonings as applied to Claims 2-3 respectively discussed above.
Regarding Claim 15, Amiot further discloses wherein the visualization includes spatially synchronized information from positions of the one or more sensing devices with a coordinate space of medical scans. ([0028] “These reference markers 16 may be active or passive, optical, RF, (electro-)magnetic, or other. In FIG. 1, optical reflective reference markers are illustrated. These three points define the pelvic coordinate system. The position sensing system used with the CAS system will register the position and orientation in space of the pelvic bone with respect to either pre-operative images of the patient, such as CT-scans, fluoroscopy, x-rays, etc, or with respect to any type of intra-operative reconstruction of the bones illustrated on an interactive display device.”; [0033] The possible variation of distance between the base and the bone during the surgery can be measured, either once at the beginning or in real-time during the surgery.”).
Regarding Claims 18-19, the claims are rejected with similar citations/reasonings as applied to Claims 7-8 respectively discussed above.
Regarding Claim 21, Amiot further discloses wherein tracking the real time locations of the one or more sensing devices comprises receiving location information through one or more location sensing channels. ([0028]-[0029] wherein location sensing channels may include “active or passive, optical, RF, (electro-)magnetic, or other” and “the distance of each base unit 14 on the out-skin 12 to the bone 10 is measured using an ultrasound probe that is applied to each base unit 14”).
Regarding Claim 22, Amiot further discloses wherein affixing the one or more sensing devices on the patient's skin comprises arranging the one or more sensing devices as a matrix on a sheet to be affixed on the patient's skin around the procedure site. ([0026], “The base units 14 … can be provided on a piece of fabric that is worn by the patient during the surgery. For example, a pair of snug-fitting shorts or underwear (undergarment) having the base units 14 attached thereto are worn by the patient”).
Regarding Claim 23, Amiot discloses a sensing system comprising: 
one or more sensing devices, each sensing device configured to: 
be affixed on a surface of an object (see similar citations under Claim 1), wherein the surface is movable in an unpredictable manner with respect to an internal structure or another surface of the object (as discussed under Claim 1, the system can be applied to the surface of skin covering anatomical structures such as bones. Here, Examiner notes that the movement of the skin can be considered as an unpredictable movement with respect to the internal organs); 
locate itself with respect to one or more of the internal structures of the object (see the rejection under Claim 1 wherein internal anatomical structures in the body are examined); and 
provide location information with respect to the internal structures for correlation of its spatial coordinate space with a spatial coordinate space of the internal structure of the object (see the rejection under Claim 1); 
a tracking system configured to track real time locations of the one or more sensing devices through one or more of wired or wireless communication with the one or more sensing devices or visual tracking (see similar citations under Claim 3 regarding a tracking system and its operation); and 
a computing device configured to: receive location information from the tracking system and sensing devices (see similar citations under Claim 3); and 
process the received location information for generation of the correlation of the sensing device's spatial coordinate space with a spatial coordinate space of the internal structure or the other surface of the object (see similar citations under Claim 3).
Regarding Claim 24, Amiot further discloses wherein the visualization includes spatially synchronized information from the coordinate space of the sensors and the coordinate space of internal structures determined through a secondary means. ([0028] “These reference markers 16 may be active or passive, optical, RF, (electro-)magnetic, or other. In FIG. 1, optical reflective reference markers are illustrated. These three points define the pelvic coordinate system. The position sensing system used with the CAS system will register the position and orientation in space of the pelvic bone with respect to either pre-operative images of the patient, such as CT-scans, fluoroscopy, x-rays, etc, or with respect to any type of intra-operative reconstruction of the bones illustrated on an interactive display device.”; [0033] The possible variation of distance between the base and the bone during the surgery can be measured, either once at the beginning or in real-time during the surgery.”)
Regarding Claim 25, a visualization system configured to: receive the processed location information from the computing device; and present a visualization based on internal structure or surface structure information associated with the object (see similar citation under Claim 24 above; Figs. 7-8, wherein a display system for visualization is provided).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9, 16-17, 20, 24, and 26 are rejected under 35 U.S.C. 103 as obvious over Amiot (US 20080021310 A1) in view of Poltaretskyi (US 20190380792 A1).
Regarding Claim 5, Amiot further discloses a visualization system configured to: receive the processed location information from the computing device; and present a visualization based on internal anatomy information associated with the procedure site to a medical professional (Figs. 7-8, wherein a display system for visualization is provided; [0028] In FIG. 1, optical reflective reference markers are illustrated. These three points define the pelvic coordinate system. The position sensing system used with the CAS system will register the position and orientation in space of the pelvic bone with respect to either pre-operative images of the patient, such as CT-scans, fluoroscopy, x-rays, etc, or with respect to any type of intra-operative reconstruction of the bones illustrated on an interactive display device.”).
However, Amiot is silent as to wherein visualization is performed along with superimposed visualizations of surgical instruments and implants.
Poltaretskyi teaches wherein visualization is performed along with superimposed visualizations of surgical instruments and implants ([0209] “the sensor data can be used to recognize surgical instruments and the position and/or location of those instruments”; [0351] “to guide a surgeon in accordance with the surgical plan, surgical instruments or tools (marker (e.g., visible, infrared, etc.) or markerless (e.g., tool geometry)) can be tracked to ensure that instrument pose and orientation are correct using any of the same tracking techniques described above”; [0321], “FIG. 28 illustrates an example of virtual images that a surgeon can see of implant components via visualization device 213. Similarly, FIG. 29 illustrates an example of virtual images that a surgeon can see of implant components. In the examples of FIG. 28 and FIG. 29, the surgeon also can see virtual images of the implant components (e.g., the virtual bone model 1008), including the graft 1402, superimposed on observed bone structure 2200. Also, the surgeon can see the osteophytes and which part of the bone represents osteophytes.”; [0351] “surgical instruments or tools … can be tracked to ensure that instrument pose and orientation are correct using any of the same tracking techniques described above. To guide the surgeon's use of the surgical instruments, MR system 212 can display visible indicators … that prompt the surgeon to move the instrument in certain directions” that can be considered as superimposing an indication of tools).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing and visualization system, as taught by Amiot, to perform visualization along with superimposed visualizations of surgical instruments and implants, like taught by Poltaretskyi, in order to guide the surgeon during a surgical operation. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 6, Amiot further discloses a surgical system ([0006] “The systems and methods described herein reduce the invasiveness and the time required when using pins in order to reference the bones of a patient during surgery,” so, the disclosed system can be interpreted as a surgical system) configured to: receive the processed location information from the computing device (see the rejections under Claims 1-4).
However, Amiot is silent as informing a robotic surgical system.
Poltaretskyi teaches informing a robotic surgical system ([0911], “The use of MR system 212 and its augmented surgery features are not limited to use by surgeons or other care providers. As an example, the information generated by MR system 212, including registration and tracking, can be used to control robotic arms that may be present in an operating environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing and processing system, as taught by Amiot, to further use the processed information for inform/control a robotic system in an operating room, like taught by Poltaretskyi, in order to enable the sensing system to further control a robotic surgical system in addition to providing guidance to surgeons during medical/surgical operations. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 9, Amiot further discloses wherein each sensing device includes at least an ultrasound transceiver (see the rejection under Claim 8).
While Amiot discloses that “the reference markers can be optical, Radio Frequency (RF), (electro)magnetic, ultrasound, or any other known type of passive or active reference markers used in computer assisted surgeries,” Amiot does not explicitly disclose when an active/passive marker can be an accelerometer.
Poltaretskyi teaches an accelerometer in guided surgical procedures (Abstract, [0208] wherein “Other sensors can include motion sensors 533 (e.g., Inertial Mass Unit (IMU) sensors, accelerometers, etc.) to assist with tracking movement.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing system and the base units, as taught by Amiot, to further use an accelerometer, like taught by Poltaretskyi, in order to enable the sensing system to collect additional information to assist with tracking movement (see Poltaretskyi, [0208]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 16, Amiot further discloses presenting a visualization based on the internal anatomy information associated with the procedure site to a medical professional along with superimposed visualizations (Figs. 7-8, wherein a display system for visualization is provided; [0028] In FIG. 1, optical reflective reference markers are illustrated. These three points define the pelvic coordinate system. The position sensing system used with the CAS system will register the position and orientation in space of the pelvic bone with respect to either pre-operative images of the patient, such as CT-scans, fluoroscopy, x-rays, etc, or with respect to any type of intra-operative reconstruction of the bones illustrated on an interactive display device.”).
However, Amiot is silent as to wherein visualization is performed along with superimposed visualizations of surgical instruments and implants.
Poltaretskyi teaches wherein visualization is performed along with superimposed visualizations of surgical instruments and implants ([0209] “the sensor data can be used to recognize surgical instruments and the position and/or location of those instruments”; [0351] “to guide a surgeon in accordance with the surgical plan, surgical instruments or tools (marker (e.g., visible, infrared, etc.) or markerless (e.g., tool geometry)) can be tracked to ensure that instrument pose and orientation are correct using any of the same tracking techniques described above”; [0321], “FIG. 28 illustrates an example of virtual images that a surgeon can see of implant components via visualization device 213. Similarly, FIG. 29 illustrates an example of virtual images that a surgeon can see of implant components. In the examples of FIG. 28 and FIG. 29, the surgeon also can see virtual images of the implant components (e.g., the virtual bone model 1008), including the graft 1402, superimposed on observed bone structure 2200. Also, the surgeon can see the osteophytes and which part of the bone represents osteophytes.”; [0351] “surgical instruments or tools … can be tracked to ensure that instrument pose and orientation are correct using any of the same tracking techniques described above. To guide the surgeon's use of the surgical instruments, MR system 212 can display visible indicators … that prompt the surgeon to move the instrument in certain directions” that can be considered as superimposing an indication of tools).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing and visualization method, as taught by Amiot, to perform visualization along with superimposed visualizations of surgical instruments and implants, like taught by Poltaretskyi, in order to guide the surgeon during a surgical operation. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 17, Amiot further discloses the location information or processed location information (see rejection under Claim 12-15; [0006] “The systems and methods described herein reduce the invasiveness and the time required when using pins in order to reference the bones of a patient during surgery”).
However, Amiot is silent as informing a robotic surgical system.
Poltaretskyi teaches ([0911], “The use of MR system 212 and its augmented surgery features are not limited to use by surgeons or other care providers. As an example, the information generated by MR system 212, including registration and tracking, can be used to control robotic arms that may be present in an operating environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing and processing system/method, as taught by Amiot, to further use the processed information for inform/control a robotic system in an operating room, like taught by Poltaretskyi, in order to enable the sensing system to further control a robotic surgical system in addition to providing guidance to surgeons during medical operations. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 20, Amiot further discloses wherein each sensing device is configured to locate itself through at least … an ultrasound transceiver.
While amiot discloses that “the reference markers can be optical, Radio Frequency (RF), (electro)magnetic, ultrasound, or any other known type of passive or active reference markers used in computer assisted surgeries,” Amiot does not explicitly disclose when an active/passive marker such as  an accelerometer can be used for locating/tracking a device.
Poltaretskyi teaches the use of an accelerometer in guided surgical procedures for locating/tracking (Abstract, [0208] wherein “Other sensors can include motion sensors 533 (e.g., Inertial Mass Unit (IMU) sensors, accelerometers, etc.) to assist with tracking movement.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing system/method and the corresponding base units including attached sensors/markers, as taught by Amiot, to further use an accelerometer, like taught by Poltaretskyi, in order to enable the sensing system to collect additional information to assist with tracking movement (see Poltaretskyi, [0208]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 26, Amiot further discloses receiving the processed location information from the computing device; and utilize the information based on internal structure or surface structure information associated with the object (see rejections under 23-24 wherein the location information are collected from sensors mounted on skin and their relative location to an anatomical structure).
However, Amiot is silent as to a deployment system that uses the location information.
Poltaretskyi teaches a deployment system that uses the location information ([0911], “The use of MR system 212 and its augmented surgery features are not limited to use by surgeons or other care providers. As an example, the information generated by MR system 212, including registration and tracking, can be used to control robotic arms that may be present in an operating environment.” Here, the robotic systems can be interpreted as a deployment system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing and processing system, as taught by Amiot, to further use the processed information for inform/control a deployment system such as a robotic system in an operating room, like taught by Poltaretskyi, in order to enable the sensing system to further control a robotic surgical system in addition to providing guidance to surgeons during medical operations. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fleig (US 20170079723 A1) discloses a method for determining the spatial position of objects, in particular medical objects. Netravali (US 20170245830 A1) discloses systems and process for a tool to create a registration matrix for a bone in three dimensional workspaces relative to a system using the absence of an ultrasonic reflection from an ultrasonic sensor attached to a tracking system to build the registration matrix model. Singh (US 20190090955 A1) discloses systems and methods for estimating pose of an anatomy and pose of surgical instruments relative to the anatomy. Chou (US 11298186 B2) discloses a surgery assistive system includes an instrument having a tool and a manipulator connected to the tool, a spatial sensor system for detecting spatial information of the tool, and a computer system for manipulating a kinematic state of the manipulator. Barral (US 11250726 B2) discloses a simulator for simulating soft body deformation includes a display system, a user interface, and a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                               

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793